DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 16 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 26 October 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1: “arranged corresponding to each other” (lines 5 and 6) is indefinite as to the metes and bounds of what constitutes “corresponding”; “corresponding” (lines 8 and 11) are indefinite for the same reason as previously provided, but will not be repeated here for brevity.
Claim 4: “rectangular shape” is indefinite as to which portion of the respective limitations are “rectangular”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (U.S. Patent 7,770,979) in view of Chen (U.S. Publication 2013/0320739). 
Claim 1: He discloses an elevating structure for an armrest of an office chair, comprising: 
an armrest support (Fig. 1), having a fixing base (12) for being fixed to a seat's underside of the office chair and a tube (11), 
a telescopic sleeve (21), sheathing the tube (as exemplified in Fig. 3), being formed with a receiving trough (23) corresponding to the positioning feature (apertures 14), 
a pressing member (31), corresponding to the receiving trough in shape (as shown), a bottom of the pressing member being formed with a positioning protrusion (33) passing through the via hole to engage with one of the positioning features (as exemplified in Fig. 4), an elastic member (spring 36) being disposed between a bed of the receiving trough (the bottom surface of the trough meets this limitation) and a top of the pressing member (as shown) to provide an outward push to the pressing member (as would be the result).  
While He teaches a pivoting recess (25) and pivoting ear (32) embedded in the recess (see Fig. 4) which forms a rotary fulcrum, the embodiment in Fig. 4 does not disclose each of two opposite edges of 10the receiving trough being formed with a pivoting recess, and each of 15two opposite sides of the pressing member being formed with a pivoting ear embedded into one of the pivoting recesses to form a rotary fulcrum.  The embodiment in Fig. 7, however, notes two pivoting ears (“A” and side opposite “A” from attached Fig. 7 below) are received in pivoting recess (not labeled but clearly present.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  To have one ear in one recess as opposed to two ears in two recesses would not depart from the scope of operability of the prior art.   
Further, while He discloses positioning features (14), at an upper side of the tube (as shown), it does not disclose the positioning feature is 5a longitudinal positioning aperture, and each of two opposite edges of the positioning aperture having toothed notches, which are arranged correspondingly to each other.  Chen teaches a similar system that has a longitudinal aperture (12) and toothed notches (11).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the configuration of the adjustment feature as claimed, as the two adjustment features would function in an equivalent manner as the apertures in He and would perform equally as well.


[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    163
    313
    media_image1.png
    Greyscale

	
Figure 7 from He

Claim 2: the obvious modification of the prior art provides the elevating structure of claim 1, wherein a side of the tube is formed 20with a longitudinal trench (13) in which the positioning aperture is located (as rendered obvious). 

Claim 3: the obvious modification of the prior art provides the elevating structure of claim 1, except wherein the tube is formed with two transversal troughs, and each of the two transversal troughs is mounted by a binding ring which protrudes from a surface of the tube.  Chen teaches a similar system that incorporates a transversal trough (proximate 13) that receives a binding ring (80) that protrude from the surface of the tube (see paragraph [0026] which notes that more than one ring may be present and the purpose of the rings are to prevent weaving of 

Claim 4: the obvious modification of the prior art provide the elevating structure of claim 1, wherein each of the receiving trough 25and the pressing member is of a rectangular shape (as shown and best understood).  

Claim 5: the obvious modification of the prior art provides the elevating structure of claim 1, wherein the pivoting recesses is located above a half height of the receiving trough (as shown in Fig. 4 of He, the pivoting portion meets the claimed limitations, resulting in the modification of the prior art’s meeting this limitation).  

Claim 6: the obvious modification of the prior art provides the elevating structure of claim 1, wherein an inner side of the pressing member is formed with a slant (see Fig. 4 generally which meets the limitation), to 5provide a gap (as shown in Fig. 5 proximate 36) which allows the pressing member to be able to sway (as would be the result).  He does not specifically disclose tapering from the pivoting ears to a top.  It would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the portion taper would result in a flat outer surface which would still perform the same function, yet provide a more aesthetically appealing surface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Chen (U.S. Publication 2012/0242132), Pai (U.S. Publication 2010/0244531), Ho (U.S. Publication 2008/0309140), Hu (U.S. Publication 2007/0085402), Hobb (U.S. Publication 2005/0093359), Ho (U.S. Patent 6,837,545) and Tseng (U.S. Patent 5,318,347).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649